department of the treasury internal_revenue_service washington d c contact person identification_number telephone number t'e0 bs tax_exempt_and_government_entities_division uil numbers date feb employer_identification_number legend foundation engineering memorial medical title holding university research center dear sir or madam this is in reference to your ruling_request dated date concerning the proper tax treatment under sections of the internal_revenue_code code of the proposed transaction the foundation engineering memorial and medical are all exempt from federal_income_tax under sec_501 of the code as organizations described in sec_501 c and foundation is a private_foundation within the meaning of sec_509 the foundation’s principal activity is to make distributions annually to a division of the university to fund research programs for the study of parkinson’s disease and other central nervous system disorders engineering’s principal activity is to make distributions annually to a division of the university memorial's principal activity is to make distributions annually to educational cultural community and charitable organizations that qualify as exempt_organizations under sec_501 the foundation is medical’s sole member medical’s principal activity will be to form and operate a medical college located near the university the foundation engineering memorial and title- holding have the same directors and the same foundation_manager foundation has the power to appoint and remove all the directors of medical title holding is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 title holding is organized for the exclusive purpose of holding title to property collecting income therefrom and turning over the entire amount thereof less expenses to the foundation foundation has the power to appoint and remove title holding’s directors title holding is a newly formed corporation and it has represented that it will file consolidated federal tax returns with the foundation beginning with its first tax_return year in order to provide the residents of the state in which the university is located particularly residents of the largely rural counties of that state with access to quality medical_care medical intends to form and operate a medical college near the university the medical college and to provide graduate medical education as well as research and clinical education to enrolled students the medical college will be a state and nationally accredited institution affiliated with the university the medical college and the university will enter into a collaboration agreement which will provide among other things that the president of the university shall designate one director of the medical college the proposed collaboration agreement was submitted with the private_letter_ruling request pursuant to the bylaws of the medical college the board_of directors will consist of at least five but not more than ten persons all of whom are appointed by the foundation except as noted above title holding will acquire real_property through a ground lease title holding will lease the land from research center a related_entity of the university and a publicly supported exempt foundation described in sec_501 of the code such lease will provide for fair_market_value rental payments including an adjustment based upon the consumer_price_index title holding will in turn lease the property to medical at fair_market_value rates and such property will be used by medical in furtherance of its exempt purposes as stated above title holding has represented that it will distribute its net profits to the foundation title holding will hire an independent corporation whose function will be to construct a building and related improvements necessary to house the medical college and the personal_property ie desks chairs computers necessary to operate the medical college the land and improvements to be constructed thereon are referred to as property title holding will on arm’s length terms borrow funds from one or more banks and the corporation will construct the building and related improvements on the leased land engineering and or the foundation and or memorial will guarantee the loan the loan will also be secured_by a deed_of_trust encumbering the personal_property and the leasehold estate in the real_estate the personal_property necessary to operate medical will be separately acquired by medical medical on arms length terms will borrow the funds necessary to acquire the personal_property from the foundation and or engineering and or memorial the foundation and or engineering and or memorial may advance funds to medical for initial operating or capital expenditures necessary to operate the medical college any such debt will not be secured and may be cancelled in whole or in part title holding has requested the following rulings the property leased by title holding to medical will not be debt-financed_property within the meaning of sec_514 of the code and _ title holding will not have unrelated_trade_or_business taxable_income under sec_514 of the code as a result of the transactions described above sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations otherwise exempt from federal_income_tax under sec_501 a cubt ’ sec_511 of the code provides a special rule for c corporations that section states that if a corporation described in sec_501 - pays any amount of its net_income for a taxable_year to an organization_exempt_from_taxation under sec_501 a or which would pay such an amount but for the fact that the expenses of collecting its income exceed its income and such corporation and such organization file a consolidated_return for the taxable_year such corporation shall be treated for purposes of the tax imposed by subsection a as being organized and operated for the same purposes as such organization in addition to the purposes described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means with certain modifications provided in subsection b the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions sec_512 of the code provides that all rents_from_real_property are excluded from the term unrelated_business_taxable_income except in the case of amounts derived from debt- financed property as defined in sec_514 sec_512 of the code provides that notwithstanding sec_512 in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under section a and there shall be allowed as a deduction the amount ascertained under sec_514 sec_513 of the code defines the term unrelated_trade_or_business in the case of any organization subject_to the tax imposed by sec_511 as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt functions sec_514 of the code provides for the inclusion in gross_income derived from unrelated_trade_or_business a percentage of the income derived from debt-financed_property sec_514 of the code provides that the term debt financed property does not include any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable purpose sec_1_513-1 of the income_tax regulations regulations provides that gross _ income of an exempt_organization subject_to the tax imposed by sec_511 of the code is with certain exceptions includable in the computation of unrelated_business_taxable_income if itis income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that the term trade_or_business has the same meaning it has in sec_162 of the code and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides that gross_income is derived from unrelated_trade_or_business within the meaning of sec_51 a of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities that generate the particular income in question - the activities that is of producing or distributing the goods or performing the service involved - and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of any exempt_purpose and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services for which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_1_514_b_-1 of the regulations states that the principles applicable in determining whether the use of any property is substantially related to the exempt_purpose of the organization are contained in sec_1_513-1 sec_1_514_b_-1 of the regulations provides that if substantially_all of any property is used in a manner described in subdivision i of this subparagraph such property shall not be treated as debt-financed_property in general the preceding sentence shall apply if percent or more of the use of such property is devoted to the organization’s exempt_purpose sec_514 of the code provides that if substantially_all of the use of any property is substantially related to the exercise or performance of an organization’s exempt_purpose such property is not treated as debt-financed_property the extent to which property is used for a particular purpose is determined on the basis of all the facts and circumstances in this instance the property is going to be used by medica to operate a medical college and to provide graduate medical education as well as research and clinical education to enrolled students the rental of the property by title holding to medical will be in furtherance of title holding’s exempt purposes within the meaning of sec_1_513-1 of the regulations pursuant to sec_511 title holding will be treated as having the charitable and educational_purposes of the foundation because title holding will distribute its profits to and file consolidated_returns with foundation such purposes will include the advancement of education or science and the instruction or training of individuals for such purposes the rental of the property by title holding to medical to provide graduate medical education as well as research and clinical education will be related to title holding’s purposes the advancement of education or science and the instruction and training of individuals for such purposes within the meaning of sec_501 therefore the property owned by title holding and subject_to an acquisition_indebtedness under sec_514 is exempt from the term debt-financed_property pursuant to sec_514 because all of the use of the property is substantially related to the performance by the foundation and medical both related entities of their exempt purposes income from the rentals does not therefore result in ubti under sec_511 therefore we rule that the property leased by title holding to medical will not be debt-financed_property within the meaning of sec_514 of the code and title holding will not have unrelated_trade_or_business taxable_income under sec_514 of the code as a result the transactions described above we have not been asked and express no opinion on whether payments received by title holding from medical would be subject_to tax by reason of sec_512 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent this ruling is limited to the applicability of the provisions of the sections of the code as noted above this ruling is based on the understanding that there will be no material changes in the facts upon which it is based if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely teobist m arp a robert c harper jr manager exempt_organizations technical group
